Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered November 27, 1995, convicting him of attempted grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 606).
The defendant has not raised any nonfrivolous issues in his pro se brief. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.